FILED
                           NOT FOR PUBLICATION                              JUN 07 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELISEO BENJAMIN DE LEON-                        No. 07-75120
MALDONADO,
                                                Agency No. A072-172-513
             Petitioner,

  v.                                            MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Eliseo Benjamin De Leon-Maldonado, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum.

We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial

 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny the petition

for review.

         De Leon-Maldonado testified that he was not detained, physically harmed,

or directly threatened by the guerillas. Substantial evidence supports the agency’s

determination that he did not establish past persecution based on his membership

in a civil defense patrol. See id. at 936. Substantial evidence also supports the

agency’s determination that De Leon-Maldonado failed to establish a well-founded

fear of future persecution in light of changed country conditions following the

1996 peace accords, see Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 997-98

(9th Cir. 2003), and because De Leon-Maldonado’s similarly-situated father

remains in Guatemala unharmed, see Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.

2001).

         Accordingly, De Leon-Maldonado’s asylum claim fails.

         PETITION FOR REVIEW DENIED.




                                          2                                    07-75120